            Case 1:21-mj-00228-ZMF Document 3 Filed 02/12/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :       Case No:
                                             :
               v.                            :
                                             :       VIOLATIONS:
SANDRA RUTH PARKER, and                      :
                                             :       18 U.S.C. § 371
BENNIE ALVIN PARKER,                         :       (Conspiracy)
                                             :
                         Defendants.         :       18 U.S.C. §§ 1361, 2
                                             :       (Destruction of Government Property and
                                             :       Aiding and Abetting)
                                             :
                                             :       18 U.S.C. § 1512(c)(2), 2
                                             :       (Obstruction of an Official Proceeding and
                                             :       Aiding and Abetting)
                                             :
                                             :       18 U.S.C. § 1752(a)
                                             :       (Restricted Building or Grounds)
                                             :


     MOTION TO SEAL AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       The United States of America, by and through the United States Attorney for the District

of Columbia, respectfully moves for an order to place and maintain under seal, until the Arrest

Warrant is executed, the Affidavit in Support of Criminal Complaint, Criminal Complaint, and

Arrest Warrant in the above-captioned matter, this Motion and Supporting Memorandum, the

proposed Order attached to this Motion, and any Order granting this motion. In support thereof,

the Government states as follows:

       1.      The United States is investigating allegations that Sandra Parker and Bennie Parker,

aided and abetted the destruction of government property, obstructed official proceedings,

willfully and knowingly entered the United States Capitol on January 6, 2021 without legal


                                                 1
             Case 1:21-mj-00228-ZMF Document 3 Filed 02/12/21 Page 2 of 3




authority, and participated in violent and disorderly conduct in violation of 18 U.S.C. § 371, 18

U.S.C. § 1361, 18 U.S.C. § 1512(c)(2), 18 U.S.C. § 1752(a), and 18 U.S.C. § 2.

        2.      The Affidavit in Support of Criminal Complaint references evidence gathered in

the course of the investigation, including the use of a digital device in furtherance of the crime.

The public disclosure of the Government’s evidence could compromise the integrity of the

investigation, including the ability of the United States to locate and arrest the defendant, which

also may lead to the destruction of evidence in other locations including the digital device. Thus,

a sealing order is necessary to avoid hindering the ongoing investigation in this matter.

        2.      As stated in Washington Post v. Robinson, 935 F.2d 282, 288 (D.C. Cir. 1999),

there is a presumption of access to Court proceedings. But, this can be overridden if “‘(1) closure

serves a compelling interest; (2) there is a substantial probability that, in the absence of closure,

this compelling interest would be harmed; and (3) there are no alternatives to closure that would

adequately protect the compelling interest.’” Id. at 290 (quoting Oregonian Pub. Co. v. United

States Dist. Court, 920 F.2d 1462, 1466 (9th Cir. 1990)).

        3.      In this matter, the United States has a compelling interest in preserving the integrity

of its investigation and arresting the defendant. A limited sealing order ensuring that filings

related to the Criminal Complaint and Arrest Warrant are not accessible from the Court’s public

files is narrowly tailored to serve a compelling interest.

        4.      Furthermore, the United States respectfully submits that complying with the normal

notice requirements of Washington Post would defeat the purpose of the motion to seal. Persons

who know the criminal justice system also know that docketing a motion to seal an Affidavit in

Support of Criminal Complaint and Arrest Warrant, or a resulting sealing order, means that the


                                                   2
          Case 1:21-mj-00228-ZMF Document 3 Filed 02/12/21 Page 3 of 3




defendant is charged with a crime, and the Government intends to arrest her. Thus, if this Motion

or a sealing order were to become public, it would be the same as making public the Complaint

and Arrest Warrant.



       WHEREFORE, the United States respectfully requests that this Court issue an Order

directing that the Clerk of the Court place and maintain under seal, until execution of the Arrest

Warrant, the Affidavit in Support of Criminal Complaint, this Motion and Supporting

Memorandum, the proposed Order attached to this Motion, and any Order granting this motion.




                                                    Respectfully submitted,

                                                    MICHAEL SHERWIN
                                                    ACTING UNITED STATES ATTORNEY


                                               By: /s/Ahmed Baset
                                                  Ahmed Baset
                                                  Ill Bar. No. 6304552
                                                  Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  555 Fourth Street, N.W.
                                                  Washington, D.C. 20530
                                                  Telephone: 202-834-5387
                                                  Email: ahmed.baset@usdoj.gov




                                                3
